DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of Claims
Applicant's amendment filed on 12/16/2020 has been entered. 
Claims 1, 8, 13, 24 are currently amended claims. Claims 2-3, 5-7, 10, 12, 15-16, 18-22 are previously cancelled claims. Claims 25-27 are currently added new claims. Claims 1, 4, 8-9, 11, 13-14, 17 and 23-27 are pending in the application. 
The objection of claim 24 due to informalities has been withdrawn in light of applicant’s amendment to the claim.
The rejection of claim 13 under the 35 USC 112(b) due to lack of antecedent basis has been withdrawn in light of applicant’s amendment to the claim.
Response to Arguments
Applicant’s argument, see pages 13-16 of the Remarks, filed 12/16/2020 has been fully considered and is persuasive. Applicant’s argument regarding reference Hiroki in teachings of limitations reciting “displaying on the screen of the second terminal a first message and a 
Examiner also acknowledges applicant’s amendment to the independent claims 1, 8 and 13 reciting “wherein the preset identification information matching rule is used for verifying an identify of a user of the second terminal, and wherein in response to determining the verifying the identity of the user of the second terminal has failed, it is determined that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule”, however asserts these features are taught by the newly applied prior arts Agrafioti. See the current office action for details presented below. Applicant is suggested to further incorporate innovative features into the claims to advance the case.
Claim Objections
Claims 1, 8 and 13 are objected to because of the following informalities:  
Claim 1 (similarly claim 8, 13) line 24 “… for verifying an identify of a user …” may read as “… for verifying an identity of a user …”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-9, 11, 13-14, 17, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al (US20160037346A1, hereinafter, "Boettcher"), in view of .
Regarding claim 1, Boettcher teaches: 
A screen unlocking method, comprising: receiving, at a second terminal, an indication indicating a need for unlocking a screen of the second terminal (Boettcher, [0010] subsequently to establishing the verified session, the host device can enter a locked state. While in this state, the host device (i.e. second terminal) can detect an unlock-triggering event (such as the user beginning to operate the device)); 
in response to receipt of the indication of the need for unlocking the screen of the second terminal, seeking, by the second terminal, message-one containing identity identification information-one broadcasted by a first terminal at time point-one (Boettcher, [0010] In response to receiving user input matching a user sign-in credential, the host device can enter an unlocked state and can also determine whether the wearable device is in a trusted state at a time correlated with receiving the user input. And [0012] during a verified session, the wearable device can also provide context information based, e.g., on a user interaction status of the wearable device.  The host device can use this information to determine an action to perform, e.g., upon transitioning to the unlocked state) via a Bluetooth [low energy] protocol (Boettcher, [0049] Host device 102 can communicate wirelessly with wearable device 100, e.g., using protocols such as Bluetooth) wherein the first terminal includes a wearable device (Boettcher, see Fig. 1, and [0043] FIG. 1 shows a wearable device 100 communicating wirelessly with a host device 102); 
[low energy] protocol, the time point-two being of a predetermined time interval from the time point-one (Boettcher, [0009] If the wearable device is in the trusted state, a verified session with the host device can be established (which can include, e.g., establishing a session key)...  In response to this request, the wearable device can determine whether the verified session has ended and, if not, send a session confirmation response to the host device. And [0071] The hibernation state can be designed to reduce power consumption; accordingly, user interface 206 (or components thereof), RF interface 208, connector interface 210, and/or environmental sensors 214 can be powered down (e.g., to a low-power state or turned off entirely), while strap sensors 216 are powered up (either continuously or at intervals (i.e. time point-two)) to detect when a user puts on wearable device 200) [wherein an iBeacon communication module is disposed in the wearable device of the first terminal to transmit the message-one and message-two to the second terminal] (See Agrafioti below for teachings of Bluetooth low energy and limitation(s) in bracket); 
matching, at the second terminal, both the identity identification with a preset identification information matching rule (Boettcher, [0010] The trusted state can be defined based on criteria such as proximity of the devices and/or whether the wearable device is currently being worn.  If the wearable device is in the trusted state (i.e. matching), the host device can establish a verified session with the wearable device (which can include, e.g., establishing a session key); 
(Boettcher [0010] If the response includes a valid session confirmation, the host device can bypass the requirement to re-enter the sign-in credential and transition to its unlocked state. Also see e.g. [0128], [0139]); 
displaying on the screen of the second terminal [a first message and a second message] (limitation(s) in bracket is taught by Han as shown below) in response to determining that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule (Boettcher, [0156] If wearable device 100 is not in close proximity (at block 2004) or if a verified session is not currently established (at block 2006) (i.e. the identity identification information does not meet the preset identification information matching rule), then at block 2008, host device 102 (i.e. second terminal) can prompt the user (i.e. feedback an indication message, i.e. displaying message) to provide a passcode or other sign-in credentials), [wherein the first message indicates a failure of meeting the preset identification matching rule, and the second message indicates unlocking by sign-in, wherein the preset identification information matching rule is used for verifying an identify of a user of the second terminal, and wherein in response to determining the verifying the identity of the user of the second terminal has failed, it is determined that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule]; (see Agrafioti below for teachings of limitations in bracket)
		While Boettcher teaches wearable device receives notification to un-lock host device automatically with Bluetooth as communication protocol, but does not explicitly teach the , however in the same field of endeavor Agrafioti teaches: 
		and broadcasted by a first terminal at time point-one via a Bluetooth low energy protocol (Agrafioti, [Abstract] authenticating users using biometric devices. And [0094] the wearable biometric device may incorporate a wireless connectivity module such as Bluetooth 4.0 Low Energy (BLE)); 
[after seeking the message-one, …] (see Boettcher as shown above) wherein an iBeacon communication module is disposed in the wearable device of the first terminal to transmit the message-one and message-two to the second terminal (Agrafioti, [0096] the wearable biometric device may be arranged to transmit a beacon signal (i.e. information one, information two) along with the transmitting signal strength.  Accordingly, the receiving device may use this information, along with the received signal strength, to estimate the proximity of the wearable biometric device); 
		with a preset identification information matching rule preinstalled to a memory of the second terminal (Agrafioti, [0056] The biometric template is stored locally on the device which performs a biometric matching and verifies the identity of the user); 
		automatically unlocking the screen of the second terminal in response to determining that both the identity identification information-one and information-two meet the preset identification information matching rule (Agrafioti, [0056] The biometric template is stored locally on the device which performs a biometric matching and verifies the identity of the user.  A control signal that signifies an authenticated user is then transmitted to devices and systems at access points that need to be unlocked. And [0096] the wearable biometric device may be arranged to transmit a beacon signal along with the transmitting signal strength … only unlocking a device when the proximity is within a specified range);
		wherein the preset identification information matching rule is used for verifying an identify of a user of the second terminal, and wherein in response to determining the verifying the identity of the user of the second terminal has failed, it is determined that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule (Agrafioti, [0035] authorizing a user that may be preauthorized by the biometric device to access an access point, may include, authorizing the user to access the access point based on providing additional information and/or meeting additional conditions, such as, a password, a Personal Identification Number (PIN), a gesture, a voice command, a finger tap,… Also see Fig. 8 step 802 for Biometric device pre authenticated? Examiner notes verifying the identity of user is performed by authentication after satisfying with identification information such as password, etc. to allow the preauthorized biometric device to access the access point. Examiner also notes that it is obvious to one ordinary skilled in the art that if the identity information does not meet the preset identification information, the verifying an identity of a user will be failed. It appears that it is not necessary to determine that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule after the verifying the identity of user has failed);
moving the first terminal out of a preset iBeacon range of the second terminal; and after the screen becomes locked once the first terminal has been moved out of the preset iBeacon (Agrafioti, [0096] the receiving device may use this information, along with the received signal strength, to estimate the proximity of the wearable biometric device… only unlocking a device when the proximity is within a specified range, i.e., a door lock is only unlocked when the authorized user is within a certain distance, such as 50 cm;... And [0106] If the wearable biometric device later goes outside the predetermined distance from the access point, the access point may be locked).
Examiner notes that with iBeacon technology, the BLE messages are received by the receiving device continuously, therefore information-one and information-two.
Examiner further notes iBeacon is a protocol developed by Apple…Various vendors have since made iBeacon-compatible hardware transmitters – typically called beacons – a class of Bluetooth Low Energy (BLE) devices that broadcast their identifier to nearby portable electronic devices (see Wikipedia for iBeacon). Therefore iBeacon is interpreted as beacon.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Agrafioti in the secure device pairing for unlocking host device of Boettcher using beacon of BLE technology to communicate between wearable biometric device and host device for authenticating users for the purpose of unlocking host device. This would have been obvious because the person having ordinary skill in the art would have been motivated to substitute Agrafioti’s beacon device implemented in BLE technology into Boettcher’s system to facilitating the communication 
		While the combination of Boettcher-Agrafioti teaches displaying message by the host device to promote user to provide sign-in credentials but does not explicitly teach displaying messages on the second terminal of failed unlocking as first message and sign-in with credentials as second message, however in the similar field of endeavor Han teaches: 
displaying on the screen of the second terminal a first message and a second message [in response to determining that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule] (limitations in bracket taught by Boettcher shown above), wherein the first message indicates a failure of meeting the preset identification matching rule, and the second message indicates unlocking by sign-in (Han, [0620] in accordance with the determination that the first input meets second unlock-failure criteria, the device displays (2420) a second unlock interface that includes the passcode entry user interface, and a visual indication that the device has been disabled from being unlocked using a fingerprint.  For example, FIG. 23T illustrates an exemplary second unlock interface that includes the passcode entry user interface 2314, and a visual indication that the device has been disabled from being unlocked using a fingerprint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Han in the secure device pairing for unlocking host device of Boettcher-Agrafioti by displaying messages for unlock by using passcode instead of failed method of using fingerprint. This would have 

As per claim 8, Boettcher-Agrafioti-Han combination discloses:
A screen unlocking apparatus (Boettcher, Fig. 1), comprising: a memory; and at least one processor coupled to the memory (Boettcher, Fig. 2, [0053] Storage subsystem 204 can be implemented, e.g., using magnetic storage media, flash memory, other semiconductor memory. And [0060] one or more single-core or multi-core microprocessors), the at least on processor being configured to: perform the method steps substantially similar to the method steps of claim 1, therefore rejected with same reason set forth as rejection of claim 1 above.

As per claim 13, Boettcher-Agrafioti-Han combination discloses:
A non-transitory storage medium, for storing processor-executable instructions, the processor- executable instructions being used to instruct a processor (Boettcher, Fig 2, Processing subsystem 202) to perform a screen unlocking method (Boettcher, Fig. 2, [0053] Storage subsystem 204 can be implemented, e.g., using magnetic storage media, flash memory, other semiconductor memory (e.g., DRAM, SRAM), or any other non-transitory storage medium, or a combination of media), the screen unlocking method comprising: the method steps substantially similar to the method steps of claim 1, therefore rejected with same reason set forth as rejection of claim 1 above.

Regarding claim 4, similarly claim 11, claim 17, Boettcher-Agrafioti-Han combination further teaches: 
The screen unlocking method according to claim 1, the screen unlocking apparatus according to claim 8, the non-transitory storage medium according to claim 13, wherein the indication of the need for unlocking the screen of the second terminal is presented by a user's touching the screen of the second terminal (Boettcher, see Fig. 19, and [0147] At block 1904, host device 102 can detect a sign-in event. For example, a user may turn on a display or other interface of host device 102, which can trigger host device 102 to present a sign-in prompt (i.e. need for unlocking the screen of second terminal)). It is Examiner note that in this case the display is touch screen, as it is a common feature for host device such as smart phones.

Regarding claim 9, similarly claim 14, Boettcher-Agrafioti-Han combination further teaches: 
The screen unlocking apparatus according to claim 8, the non-transitory storage medium according to claim 13, wherein the at least one processor is further configured to: feedback an indication message of performing unlocking by sign-in if at least one of the identity identification information-one and information-two is determined to have not met the preset identification information matching rule (Boettcher, [0156] if a verified session is not currently established (at block 2006) (i.e. does not meet the matching rule), then at block 2008, host device 102 can prompt the user (i.e. feedback an indication message) to provide a passcode or other sign-in credentials).

Regarding claim 23, Boettcher-Agrafioti-Han further combination
The screen unlocking method according to claim 1, wherein the first message and the second message are displayed at different timepoints (Han, [0620] discloses first unlock interface failed with user input and a second unlock interface that includes the passcode entry user interface). Examiner also notes that it is inherent that the first user interface and the second user interface are displayed at different times since the second interface is displayed as result of determination that the unlock failure with fingerprint.

Regarding claim 24, Boettcher-Agrafioti-Han further combination teaches:
The screen unlocking method according to claim 1, wherein the first message and the second message are separate from each other (Han, [0620] discloses first unlock interface failed with user input and a second unlock interface that includes the passcode entry user interface (i.e. separate user interfaces)).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher-Agrafioti-Han combination as applied to claim 1, further in view of Weast et al (US20130106603A1, hereinafter, "Weast").
Regarding claim 25, Boettcher-Agrafioti-Han combination teaches:
The screen unlocking method according to claim 1, 
While the combination of Boettcher-Agrafioti-Han does not specifically teach however in the similar field of endeavor Weast teaches:
(Weast, [0211] The device may wait for a signal indicating completion of the setup process before unlocking activity tracking functionality… if setup is not complete (e.g., not all required data has been inputted), the device may display a message such as "NO GO" or "ERROR."). Examiner notes that either the message-one or the message-two is not detected by the second terminal is interpreted such that the second terminal detected no messages before unlocking activity has been enabled.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Weast in the secure device pairing for unlocking host device of Boettcher-Agrafioti-Han by displaying a message indicating the device is ready or not. This would have been obvious because the person having ordinary skill in the art would have been motivated to display a message indicating the setup is not complete before unlocking the activity tracking functionality (Weast, [Abstract], [0211]].

Regarding claim 26, Boettcher-Agrafioti-Han-Weast combination further teaches:
The screen unlocking method according to claim 25, wherein the third message is displayed on the screen of the second terminal at a time earlier than the first message or the second message (Weast, [0211] The device may wait for a signal indicating completion of the setup process before unlocking (i.e. at a time earlier than) activity tracking functionality).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher-Agrafioti-Han combination as applied to claim 1, further in view of Zhao et al (US20150128257A1, hereinafter, "Zhao").
Regarding claim 27, Boettcher-Agrafioti-Han combination teaches:
The screen unlocking method according to claim 1, 
While the combination of Boettcher-Agrafioti-Han does not appear to explicitly teach however in the similar field of endeavor Zhao teaches:
wherein the message-two is sent within a preset time interval of the message-one (Zhao, discloses method for unlocking terminal device, see [0106] Time when the information is acquired may be understood as the time when displaying of the unlocking interface is triggered. Certainly, the time when displaying of the unlocking interface is triggered may be slightly earlier than the time when the information is acquired, and the two may have a time difference… That when the information is acquired, the status of the terminal device meets the condition that the displaying of the unlocking interface is triggered within the preset period after the user terminates the operation on the terminal device may specifically refer to that the time when the information is acquired falls within the preset period after the user terminates the operation on the terminal device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Zhao in the secure device pairing for unlocking host device of Boettcher-Agrafioti-Han by acquiring trigger information before displaying the unlocking interface specifically for acquiring information within preset time period. This would have been obvious because the person having ordinary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436   

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436